DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The preliminary amendment filed 2020-06-29 has been entered and fully considered.


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) and 35 U.S.C. 120 are acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2021-12-28 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-05-20 and 2021-12-28 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Vagujhelyi et al. (US Pre-Grant Publication No. 20190213356-A1, hereinafter “Vagujhelyi”) teaches mapping an encrypted entity identifier to a common anonymous entity identifier to enable anonymous data sharing.  
Matsuzaki et al. (US Pre-Grant Publication No. 20170099263-A1, hereinafter “Matsuzaki”) teaches performing similar-information search while keeping content confidential by encryption.  An encrypted similarity value is generated to identify data similar to (within a “distance” to) the queried data.

Austin et al. (US Pre-Grant Publication No. 20190236310-A1, hereinafter “Austin”) teaches merging certain data sets without exposing PHI and PII, de-identifying data by removing protected health information and personal identification information from the record, adding a unique encrypted person token to each record, and merging the record with other healthcare data sets that have likewise been de-identified and tokenized by matching the unique encrypted person tokens in data sets to one another, thus maintaining the ability to match disparate data (e.g., unstructured data and structured healthcare data) from disparate sources for a same individual.  
Blum et al. (US Patent No. 10600506-B2, hereinafter “Blum”) teaches linking hashed entity tokens (identifiers) to create a source-specific identifier with an accessed healthcare record.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Vagujhelyi-Matsuzaki-Austin-Blum in combination do not disclose the claimed invention as a whole, as recited in Claim 1, as renumbered.
Although Vagujhelyi discloses mapping encrypted identifiers to a common identifier, Vagujhelyi does not disclose providing the common identifier to a client as being associated with a first encrypted data object and a second encrypted data object that has been received from the client for “causing the client computing device to update the client identity database by linking the first identity data object and the second identity data object via the common entity identifier”, within the context of the claimed invention.  Blum discloses linking hashed entity tokens (identifiers) to create a source-specific identifier; however, similar to Vagujhelyi, Blum also does not disclose providing the common identifier to a client as being associated with a first encrypted data object and a second encrypted data object that has been received from the client for “causing the client computing device to update the client identity database by linking the first identity data object and the second identity data object via the common entity identifier”.  Further, although Matsuzaki discloses searching for similar encrypted PII data, Matsuzaki does not disclose the generation of a common identifier that is associated with a first encrypted data object and a second encrypted data object that has been received from a client.  Finally, although Austin discloses merging de-identified and tokenized data sets, there is no usage of a common identifier and provision of the common identifier by a server to a client linking the elements of the data sets.
The Examiner finds that although the individual elements of the claims may be located in the prior art, the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.  Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491